Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Chad Rink on May 3, 2021.
The amended claims are listed below.
Claim 1: Insert the word “and” immediately after the recitation “number of 2-10,” (3rd line from the end of the claim); and delete the recitation “, and a sum of n and m is 20.8” (last 2 lines).
Claim 6: Insert the word “and” immediately after the recitation “number of 2-10,” (3rd line from the end of the claim); and delete the recitation “, and a sum of n and m is 20.8” (last 2 lines).

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2021 has been entered. Claims 14 and 16 are cancelled. Claims 1-13, 15, and 17 are allowable. The restriction requirement among inventions, as set forth in the Office action mailed on 06/04/2020, has been reconsidered and withdrawn in view of Applicant’s Arguments/Remarks filed on 08/04/2020. Specifically, the restriction requirement is withdrawn on 08/13/2020 of record.   


Priority
This is US Application No. 16/442,334 filed on 06/14/2019 and claims benefit of US Provisional Application No.  62/775,938 filed on 12/06/2018.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 04/22/2021 has been considered.

Withdrawn Claim Objections/Rejections
The objection of claims 9, 13, and 15 because of incorrect recitation, as set forth on pages 2 to 3 of the Final Rejection mailed on 01/26/2021, is withdrawn in view of amended claims 9, 13, and 15.
The rejection of claims 1-13, 15, and 17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth on pages 3 to 4 of the Final Rejection mailed on 01/26/2021, is withdrawn in view of amended claims 1 and 6. Claims 2-5, 13, 15, and 17 depend from or rely on the glycoconjugate vaccine of claim 1. Claims 7-12 depend from claim 6.
The rejection of claims 1-13 and 15 under 35 U.S.C. 103 as being unpatentable over Wong et al. in view of Lee et al., Huang et al., and Shen et al., as set forth on pages 5-12 of the Final Rejection mailed withdrawn in view of amended claims 1 and 6. Claims 2-5, 13, and 15 depend from or rely on the glycoconjugate vaccine of claim 1. Claims 7-12 depend from claim 6.
The rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over Wong et al. in view of Lee et al., Huang et al., and Shen et al., as applied to claims 1-13 and 15, and further in view of Chusri, as set forth on pages 12-14 of the Final Rejection mailed on 01/26/2021, is withdrawn in view of amended claim 1. Claim 17 depends from claim 15, which relies on the glycoconjugate vaccine of claim 1.

Allowable Subject Matter
The amended claims 1, 6, 13, and 15 are allowed. Claims 2-5, depending from claim 1; claims 7-12, depending from claim 6; and claim 17, depending from claim 15, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claim 1, directed to a glycoconjugate vaccine having the structure of formula (I)… wherein, L is a maleimide-type linker, which is connected to the carrier protein via a maleimide bond formed therebetween; and n consists of an integral or non-integral number of 2-10, and m consists of an integral or non-integral number of 10-19; claim 6, directed to a method for the production of a glycoconjugate vaccine of formula (I) comprising: (a) digesting exopolysaccharides (EPS), isolated from a bacterium, with a phage tailspike protein (TSP) to produce an oligosaccharide (1)… wherein, L is the maleimide-type linker, which is connected to the carrier protein via a maleimide bond formed therebetween; and n consists of an integral or non-integral number of 2-10, and m consists of an integral or non-integral number of 10-19; and claims 13 and 15, directed to a method of protecting a subject from being infected by a bacterium ( or of treating a bacterial infection in a subject), comprising administering to the subject an effective amount of the glycoconjugate vaccine of claim 1, wherein the bacterium is any of Acinetobactor baumannii 54149…  or Vibrio vulnificus 27562, are free of prior art rejection. The closest prior art is cited  Wong et al. (US Patent Application Publication No. 2016/0193310, published on July 7, 2016) disclosed a treatment method in which an effective amount of any of the glycan conjugates or immunogenic compositions may be administered to a subject in need of the treatment via a suitable route. Immunogenic compositions or glycan conjugate vaccines are provided in a kit to treat or prevent bacterial infections. The kit may comprise an additional therapeutically active agents including antibiotics, antiviral agents. The immunogenic compositions may further comprises an adjuvant. Adjuvant can be inorganic or organic chemical, macromolecule or whole cells of certain killed bacteria which enhance the immune response to a given antigen. Female BALB/c mice were immunized with 2 μg of RM2 antigen of DT-RM4.7 in combination with 2 μg of C1, C34, or Alu (page 71/102, [0292]; page 70/102, [0288]; page 65/102, [0245]; page 24/102, [0028]). Fig. 12 shows a general protocol for carbohydrate-carrier protein conjugation: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. The amine group of the hexasaccharide 1 was reacted with 2 equiv. of 3,3"-Dithiobis(sulfo-succinimidylpropionate) (DTSSP) and an amine-reactive N-hydroxysulfosuccinimide (sulfa-NHS) ester at each end of an 8-carbon spacer arm in pH 7.4 phosphate buffer at room temperature for 8 h to afford the corresponding half ester. Next, the disulfide bond was cleaved in the presence of dithiothreitol (DTT) at 40° C for 2 h to obtain the free thio product 32 as Michael donors. To generate the thio active maleimide group on the protein, CRM 197 was reacted with an excess of N-(ϵ-Maleimidocaproyloxy) sulfosuccinimide ester (Sulfo-EMCS) in pH 7.0 phosphate buffer for 2 h. In average, 12.85 molecules of maleimide linkers were coupled on each molecule of diphtheria toxin mutant CRM197. The purified thiolated hexasaccharide 32 was incubated with the derivatized protein in pH 7.2 phosphate buffer for 2 h at room temperature to obtain the RM2 antigen-CRM197 glycoconjugate which was shown to contain 4.7 molecules of RM2 antigen per molecule of CRM 197 (DT-RM47) (page 86/102, [0346]; Fig. 12). In certain embodiments, the glycan conjugate mixture has an average value of w (= x in Fig. 12 above) from about 1.0 to about 20.0; from about 1.0 to about 10.0; or from about 1.0 to about 5.0 (page 63/102, [0231]). Lee et al. (Scientific Reports 7:42711, February 17, 2017) disclosed Φ AB6 tailspike protein (TSP)-digested products of Ab-54149 exopolysaccharide (EPS). The hydrolyzed products were further analyzed by LC-ESI-MS, which revealed a major product (m/z = 1727.6324) of two repeat units with two Pse residues (Fig. 2). 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
  
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 . The chemical structures of EPS of two antibiotic-resistant A. baumannii strains have been reported; one is aminoglycoside-resistant and another carbapenem-resistant. Both polysaccharides indeed have the same structure. Interestingly, the structure of Ab-54149 EPS is the same as the two antibiotic-resistant A. baumannii strains, implying that Huang et al. (Anal. Chem. 73:6063-6069, 2001) disclosed an investigation to prevent oligosaccharide peeling reaction after release of the glycan from glycoprotein by transformation of the released glycan to base-stable intermediate.  The combination of aqueous ammonium hydroxide (for ß-elimination) and ammonium carbonate (for converting reducing glycan to glycosylamine) is very appealing since both are volatile and easily removable upon evaporation, thus eliminating the need for an elaborative desalting step. Evaporation of the excess ammonium carbonate results in a complete conversion of N-glycosylamine carbonate to glycosylamine, which is very stable in a wide pH range (8.0-10.0). Fig.1 illustrates chemical modifications of a glycan (represented by N-acetylgalactose) during the ammonia-based ß-elimination: 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 (page 6065, right col., para. 2 and Figure 1; page 6066, left col., para. 1 to 2). Shen et al. (Nature Biotech a maleimide exchange process with albumin, cysteine or glutathione both in vitro and in vivo. 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 (page 187, right col., para. 2; Figure 3C). However, the references did not teach or suggest the recitation “n consists of an integral or non-integral number of 2-10, and m consists of an integral or non-integral number of 10-19”, required by claims 1, 6, 13, and 15, and limited by the closed transitional phrase “consists of” to exclude other numbers of n and m, such as w (= n) is 20 or up to 100 and y (= m) is 20 or up to 100, also disclosed by the references, especially by Wong.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-13, 15, and 17 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623